EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated as of
March 17, 2006 and entered into by and among PETCO Animal Supplies Stores, Inc.,
a Delaware corporation (“Company”), the financial institutions listed on the
signature pages hereof (“Lenders”) and Wells Fargo Bank, National Association,
as administrative agent for Lenders (“Administrative Agent”), and, for purposes
of Section 5 hereof, the guarantors listed on the signature pages hereto
(“Guarantors”) and is made with reference to that certain Credit Agreement dated
as of January 13, 2005 as amended by that certain First Amendment to Credit
Agreement dated as of March 10, 2005, and that certain Second Amendment to
Credit Agreement dated as of April 29, 2005, and that certain Third Amendment to
Credit Agreement dated as of May 31, 2005 (as so amended, the “Credit
Agreement”), by and among Company, Lenders and Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

RECITALS

WHEREAS, Company and Lenders desire to increase the Revolving Loan Commitments,
allow for additional increases to the Revolving Loan Commitments, decrease the
applicable margins and commitment fees on the Revolving Loans, and make
additional amendments as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENT TO CREDIT AGREEMENT

1.1 Amendment to Cover Page. The cover page of the Credit Agreement is hereby
amended to identify JPMorgan Chase Bank, N.A. as a Co-Documentation Agent.

1.2 Amendments to Section 1: Definitions.

A. Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following definitions, which shall be inserted in proper alphabetical order:

“Fourth Amendment Effective Date” means the date the Fourth Amendment to this
Agreement became effective in accordance with its terms.

“Fourth Amendment” means that certain Fourth Amendment to this Agreement dated
as of March 17, 2006.



--------------------------------------------------------------------------------

B. Section 1.1 of the Credit Agreement is hereby further amended by deleting
each of the defined terms “Applicable Base Rate Margin”, “Applicable Eurodollar
Rate Margin”, “Commitment Fee Percentage”, “Consolidated Fixed Charge Coverage
Ratio,” “Consolidated Pro Forma Fixed Charge Coverage Ratio”, “Maintenance
Capital Expenditures” and “Revolving Loan Commitment Termination Date” in their
entirety and inserting the following defined terms in place thereof:

“Applicable Base Rate Margin” means, as at any date of determination, the
percentage per annum set forth below opposite the applicable Consolidated Total
Leverage Ratio:

 

Consolidated Total Leverage Ratio

  

Applicable Base

Rate Margin

 

³ 2.00:1.00

   0.500 %

³ 1.50:1.00 and < 2.00:1.00

   0.250 %

³ 1.00:1.00 and < 1.50:1.00

   0.000 %

³ 0.50:1.00 and < 1.00:1.00

   0.000 %

< 0.50:1.00

   0.000 %

; provided that until the delivery of the first Margin Determination Certificate
after the Fourth Amendment Effective Date by Company to Administrative Agent
pursuant to subsection 6.1(xii), the Applicable Base Rate Margin shall be 0.000%
per annum.

“Applicable Eurodollar Rate Margin” means, as at any date of determination, the
percentage per annum set forth below opposite the applicable Consolidated Total
Leverage Ratio:

 

Consolidated Total Leverage Ratio

  

Applicable Eurodollar

Rate Margin

 

³ 2.00:1.00

   1.625 %

³ 1.50:1.00 and < 2.00:1.00

   1.375 %

³ 1.00:1.00 and < 1.50:1.00

   1.125 %

³ 0.50:1.00 and < 1.00:1.00

   1.000 %

< 0.50:1.00

   0.750 %

; provided that until the delivery of the first Margin Determination Certificate
after the Fourth Amendment Effective Date by Company to Administrative Agent
pursuant to subsection 6.1(xii), the Applicable Eurodollar Rate Margin shall be
1.000% per annum.

“Commitment Fee Percentage” means, as at any date of determination, the
percentage per annum set forth below opposite the applicable Consolidated Total
Leverage Ratio:

 

Consolidated Total Leverage Ratio

  

Commitment Fee

Percentage

 

³ 2.00:1.00

   0.250 %

³ 1.50:1.00 and < 2.00:1.00

   0.250 %

³ 1.00:1.00 and < 1.50:1.00

   0.200 %

³ 0.50:1.00 and < 1.00:1.00

   0.200 %

< 0.50:1.00

   0.150 %

 

  2   Fourth Amendment



--------------------------------------------------------------------------------

; provided that until the delivery of the first Margin Determination Certificate
after the Fourth Amendment Effective Date by Company to Administrative Agent
pursuant to subsection 6.1(xii), the Commitment Fee Percentage shall be 0.200%.

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (i)(a) Consolidated EBITDA for the four-Fiscal
Quarter period ending on such date plus (b) the aggregate amount of all rents
paid or payable during that period under all Operating Leases to which Holdings
or its Subsidiaries is a party as lessee minus (c) Maintenance Capital
Expenditures for such four-Fiscal Quarter period to (ii) the sum of
(a) Consolidated Interest Expense for such four-Fiscal Quarter period, plus
(b) scheduled repayments of principal under all Indebtedness (including that
portion attributable to Capital Leases in accordance with GAAP but excluding
payments of principal made for such period under the Existing Credit Agreement)
of Holdings or any of its Subsidiaries for such four-Fiscal Quarter period, plus
(c) dividends paid during such four-Fiscal Quarter period (except dividends
payable solely in shares of stock to the holders of that class) plus
(d) redemptions or purchases of stock, stock equivalents or stock options issued
by Holdings during such four-Fiscal Quarter period (except (i) redemptions or
purchases in exchange for common stock of Holdings and (ii) redemptions or
purchases of Holdings common stock in an aggregate amount not to exceed
$100,000,000 after the Fourth Amendment Effective Date) plus (e) the aggregate
amount of all rents paid or payable during that period under all Operating
Leases to which Holdings or its Subsidiaries is a party as lessee plus
(f) provisions for taxes based on income, all of the foregoing as determined on
a consolidated basis for Holdings and its Subsidiaries in conformity with GAAP;
provided that for the period from the Closing Date through the third Fiscal
Quarter of Fiscal Year 2005, the dividends, redemptions and repurchases
referenced in items (c) and (d) of clause (ii) above shall be limited to those
made after the Closing Date.

“Consolidated Pro Forma Fixed Charge Coverage Ratio” means, as at any date of
determination, the Consolidated Fixed Charge Coverage Ratio for the most
recently ended four Fiscal-Quarter period; provided, however, that for purposes
of calculating the Consolidated Pro Forma Fixed Charge Coverage Ratio, the
dividends, redemptions or repurchases referenced in items (c) and (d) in clause
(ii) of such definition will be calculated with respect to the twelve-month
period ending with the month in which the Consolidated Pro Forma Fixed Charge
Coverage Ratio is being determined (which will include all such dividends,
redemptions or repurchases which occurred in the eleven months ended prior to
the date of such transaction, all such dividends, redemptions or repurchases
which have occurred to date in such month of determination, and any dividends,
redemptions or repurchases irrevocably committed to occur in such month of
determination) subject to the last proviso in the definition of Consolidated
Fixed Charge Coverage Ratio.

“Maintenance Capital Expenditures” means (a) $25,000,000 for the Fiscal Year
ending on January 29, 2005, (b) $25,000,000 for the Fiscal Year ending on
January 28, 2006, (c) $26,000,000 for the Fiscal Year ending on February 3,
2007, (d) $27,000,000 for the Fiscal Year ending on February 2, 2008,
(e) $28,000,000 for the Fiscal Year ending on January 31, 2009, (f) $29,000,000
for the Fiscal Year ending on January 30, 2010, and (g) $30,000,000 for the
Fiscal Year ending on January 29, 2011.

 

  3   Fourth Amendment



--------------------------------------------------------------------------------

“Revolving Loan Commitment Termination Date” means March 31, 2011; provided that
the Revolving Loan Commitment Termination Date may be extended by one year if
Company delivers a written request for such extension to Administrative Agent
before March 31, 2010 and 100% of the Lenders consent in writing thereto.

1.3 Amendments to Section 2: Amounts and Terms of Commitments and Loans.

A. Section 2.1A(i) of the Credit Agreement is hereby amended by deleting the
reference to “$200,000,000” contained therein and substituting “$350,000,000”
therefor.

B. Section 2.1A(ii) of the Credit Agreement is hereby amended by deleting the
reference to “$1,000,000” contained in the third paragraph thereof and
substituting “$5,000,000” therefor.

C. Section 2.1A(iii) of the Credit Agreement is hereby amended by deleting the
first sentence of such subsection in its entirety and substituting the following
therefor:

“(iii) Additional Commitments. Company may from time to time after the Fourth
Amendment Effective Date, by notice to Administrative Agent, request that, on
the terms and subject to the conditions contained in this Agreement, Lenders
and/or other financial institutions not then a party to this Agreement, that are
approved by Administrative Agent (such approval not to be unreasonably withheld
or delayed), provide up to an aggregate amount of $100,000,000 in additional
Revolving Loan Commitments (each such additional Revolving Loan Commitment, an
“Additional Commitment,” and collectively, the “Additional Commitments”);
provided that (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing or result from such Additional Commitments,
(ii) Additional Commitments may be added hereunder on no more than three
occasions, and on each such occasion, the aggregate amount of Additional
Commitments added shall be in an aggregate minimum amount of $25,000,000 and
integral multiples of $1,000,000 in excess of that amount, and (iii) after
giving pro forma effect to such Additional Commitments and any borrowings
contemplated to occur substantially concurrently with the addition thereof,
Company will be in compliance with all of its covenants under this Agreement
(including, without limitation, those set forth in Section 7.6).”

D. Section 2.4A(iii)(a) of the Credit Agreement is hereby amended by deleting
such subsection in its entirety and substituting the following therefor:

“(a) Reductions From Net Asset Sale Proceeds. No later than the fifteenth
Business Day following the date of receipt by Holdings or any of its
Subsidiaries of any Net Asset Sale Proceeds in excess of $20,000,000 in respect
of any Asset Sale other than the sale of the Company’s existing headquarters
building, the Revolving Loan Commitments shall be permanently reduced in an
aggregate amount equal to such Net Asset Sale Proceeds; provided, however, that
in the event Company notifies Administrative Agent in writing on or before the
date of receipt of such Net Asset Sale Proceeds that Holdings or such Subsidiary
intends to replace any assets sold (“Exchange Assets”) with assets which are to
be used in a business

 

  4   Fourth Amendment



--------------------------------------------------------------------------------

engaged in by Holdings and its Subsidiaries at the time of any such replacement
or any business or activity substantially similar or related thereto, the
Revolving Loan Commitments shall be permanently reduced in an aggregate amount
equal to the excess of (1) the aggregate amount of such Net Asset Sale Proceeds
over (2) an amount equal to the amount of cash expected to be expended by
Holdings and its Subsidiaries to acquire such Exchange Assets during the 270-day
period following the date of receipt by Holdings or any of its Subsidiaries of
such Net Asset Sale Proceeds. Any amounts not expended by Holdings and its
Subsidiaries within such 270-day period, shall be applied pursuant to clause
(c) below. Nothing contained in this clause (a) shall be construed to permit any
sale of assets prohibited by subsection 7.7.”

1.4 Amendments to Section 4.2: Conditions to All Loans.

Section 4.2B is hereby amended by replacing the period at the end of clause
(v) thereof with “; and” and inserting the following new clause (vi) immediately
thereafter:

“(vi) the Notice of Borrowing shall demonstrate to the reasonable satisfaction
of Administrative Agent that either (a) the aggregate amount of the Loans, after
giving effect to the requested Loans, will not exceed the maximum principal
amount permitted for the “Senior Credit Facility” under clause (1) of
Section 4.11 of the Senior Subordinated Note Indenture or (b) all of the Senior
Subordinated Notes shall have been redeemed or repurchased by the Company and
cancelled, it being agreed this condition will be deemed satisfied if the
proceeds of the Loans requested will be applied to redeem or repurchase all of
the Senior Subordinated Notes for cancellation, Administrative Agent has been
directed to fund the requested Loans directly to the trustee for such purpose,
and Administrative Agent is in all other respects satisfied in its reasonable
discretion that the funding of the Loans will cause all of the Senior
Subordinated Notes to be redeemed or repurchased and cancelled.”

1.5 Amendments to Section 7: Negative Covenants of Company.

A. Section 7.5 of the Credit Agreement is hereby amended by deleting clause
(ii) in its entirety and substituting the following therefor:

“(ii) so long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom, Company or Holdings may redeem or
otherwise repurchase stock, stock equivalents or stock options issued by Company
or Holdings provided that Company shall deliver an Officer’s Certificate to
Administrative Agent prior to such redemption or repurchase certifying that the
Company will be in pro forma compliance with Section 7.6A (Minimum Consolidated
Fixed Charge Coverage Ratio) for the period in which such redemption or
repurchase occurs, calculated using Consolidated Pro Forma Fixed Charge Coverage
Ratio as of such date in lieu of Consolidated Fixed Charge Coverage Ratio.”

B. Section 7.6B of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting the following therefor:

“B. Maximum Consolidated Pro Forma Total Leverage Ratio. Company shall not
permit the Consolidated Pro Forma Total Leverage Ratio at the end of any Fiscal
Quarter to exceed 2.50 to 1:00.”

 

  5   Fourth Amendment



--------------------------------------------------------------------------------

C. Section 7.7 of the Credit Agreement is hereby amended to correct a
scrivener’s error in clause (vii) thereof by deleting the words, “Section 7.12”
and replacing them with the words “Section 7.9.”

D. Section 7.8 of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting the following therefor:

“7.8 Consolidated Capital Expenditures.

Company shall not, and shall not permit Holdings or any of its Subsidiaries to,
make or incur Consolidated Capital Expenditures in an aggregate amount in excess
of (a) $121,000,000 for the Fiscal Year ended on January 29, 2005,
(b) $150,000,000 for the Fiscal Year ending on January 28, 2006,
(c) $161,000,000 for the Fiscal Year ending on February 3, 2007,
(d) $172,000,000 for the Fiscal Year ending on February 2, 2008,
(e) $183,000,000 for the Fiscal Year ending on January 31, 2009,
(f) $194,000,000 for the Fiscal Year ending on January 30, 2010, and
(g) $204,000,000 for the Fiscal Year ending on January 29, 2011 (such amount,
for each Fiscal Year, the “Maximum Expenditure Amount”); provided that

(i) the Maximum Expenditure Amount for any Fiscal Year, beginning with the
Fiscal Year ending on February 3, 2007, shall be increased by an amount equal to
the excess, if any, of the Maximum Expenditure Amount for the previous year
(without giving effect to any previous adjustment made in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year, but in no event shall such increase exceed 10% of the
Maximum Expenditure Amount for such previous Fiscal Year, and

(ii) notwithstanding the limitations set forth in clauses (a) through
(f) herein, Company may make or incur additional Consolidated Capital
Expenditures either (A) in an aggregate amount not to exceed $60 million for the
purpose of purchasing the land and improvements comprising Company’s new
corporate headquarters (or a portion thereof) or (B) in an aggregate amount not
to exceed $20 million for tenant improvements or other furniture, fixtures and
equipment at Company’s new corporate headquarters, it being agreed that the
amount described in either (A) or (B) herein (as applicable) will be deemed
increased by the amount of Net Asset Sale Proceeds from a sale of the Company’s
existing corporate headquarters, and

(iii) for purposes of determining compliance with this covenant, any
Consolidated Capital Expenditures made by Holdings or any of its Subsidiaries in
connection with the acquisition and improvement of real property during any
period shall be deemed to be decreased by the net proceeds (consisting of Cash
payments received from the sale net of any direct sales costs incurred in
connection with the sale) of any

 

  6   Fourth Amendment



--------------------------------------------------------------------------------

sale-leaseback transaction covering such real property and improvements (not
exceeding the amount of such Consolidated Capital Expenditures) consummated in
accordance with clause (2) of the first proviso of Section 7.9 in the period in
which such sale-leaseback transaction is consummated.”

 

Section 2. CONDITIONS TO EFFECTIVENESS; ADJUSTMENT OF PRO RATA SHARES

2.1 Conditions to Effectiveness. Section 1 of this Agreement shall become
effective only upon the satisfaction of the following conditions precedent (the
date of satisfaction of such conditions being referred to as the “Fourth
Amendment Effective Date”):

(a) Accuracy of Representations. The representations and warranties contained
herein shall be true and correct in all material respects; provided that, if a
representation and warranty is qualified as to materiality, the applicable
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition.

(b) No Default. After giving effect to this Amendment, no Event of Default or a
Potential Event of Default shall have occurred and be continuing on the Fourth
Amendment Effective Date or result from this Amendment becoming effective in
accordance with its terms.

(c) Execution of Amendment. Administrative Agent and the all Lenders (including
those providing additional Revolving Loan Commitments hereunder) shall have
executed this Amendment and Administrative Agent shall have received a
counterpart of this Amendment that bears the signature of the Company and each
of the Guarantors.

(d) Amendment Fee. Administrative Agent shall have received from the Company on
or prior to the Fourth Amendment Effective Date an amendment fee for the account
of each Lender equal to 0.075% of the combined Revolving Loan Exposure of such
Lender prior to the effectiveness of this Amendment.

(e) Legal Opinion. Administrative Agent shall have received an opinion of
Pillsbury Winthrop Shaw Pittman LLP, counsel for the Borrower and the
Guarantors, dated as of the Fourth Amendment Effective Date, covering such
matters as Administrative Agent may reasonably request, in form and substance
satisfactory to Administrative Agent.

(f) Corporate Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously delivered to Administrative Agent, shall be
satisfactory in form and substance to Administrative Agent, and Administrative
Agent shall have received all such counterpart originals or certified copies of
such documents as Administrative Agent may reasonably request.

 

  7   Fourth Amendment



--------------------------------------------------------------------------------

2.2 Adjustment of Pro Rata Shares. On the Fourth Amendment Effective Date, Pro
Rata Shares of each existing Lender will be adjusted to give effect to the
increase in the Revolving Loan Commitments. On the Fourth Amendment Effective
Date, (i) each Lender that is providing new or additional Revolving Loan
Commitments will fund to Administrative Agent an amount equal to the excess of
such Lender’s adjusted Pro Rata Share of the outstanding Revolving Loans over
the amount of Revolving Loans, if any, held by such Lender immediately prior to
the effectiveness of this Amendment and (ii) Administrative Agent shall
distribute the amount so funded to the existing Lenders in amounts sufficient to
reduce the balance of the Revolving Loans held by each Lender to such Lender’s
adjusted Pro Rata Share of the outstanding Revolving Loans. To the extent that
any such adjustment of Pro Rata Shares results in losses or expenses to any
Lender as a result of the prepayment of any Eurodollar Rate Loan on a date other
than the scheduled last day of the applicable Interest Period, Company
acknowledges that it shall be responsible for such losses or expenses pursuant
to subsection 2.6D of the Credit Agreement.

 

Section 3. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to amend the Credit
Agreement in the manner provided herein, Company hereby represents and warrants
that after giving effect to this Agreement, the following statements are true,
correct and complete:

(a) Restatement of Representations. The representations and warranties contained
in the Credit Agreement and in the other Loan Documents are true, correct and
complete in all material respects on and as of the Fourth Amendment Effective
Date to the same extent as though made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true,
correct and complete in all material respects on and as of such earlier date.

(b) Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Agreement (the “Amended Agreement”).

(c) Authorization of Agreements. The execution and delivery of this Agreement
and the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Company.

(d) No Conflict. The execution and delivery by Company of this Agreement and the
performance by Company of the Amended Agreement do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Certificate or Articles of Incorporation
or Bylaws of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, which breach or default would reasonably be
expected to have a Material Adverse Effect, (iii) result in or

 

  8   Fourth Amendment



--------------------------------------------------------------------------------

require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than Liens created under any
of the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries.

(e) Governmental Consents. The execution and delivery by Company of this
Agreement and the performance by Company of the Amended Agreement do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.

(f) Binding Obligation. This Agreement has been duly executed and delivered by
Company and this Agreement and the Amended Agreement are the legally valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(g) Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Potential Event of Default.

 

Section 4. MISCELLANEOUS

(a) Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(i) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

(ii) Except as specifically amended by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Agreement shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

(b) Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Agreement and the documents and
transactions contemplated hereby shall be for the account of Company.

 

  9   Fourth Amendment



--------------------------------------------------------------------------------

(c) Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

(d) Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(e) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the execution of a
counterpart hereof by Company, Requisite Lenders and each of the Loan Parties
and receipt by Company and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

Section 5. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

Each guarantor listed on the signature pages hereof (“Guarantors”) hereby
acknowledges that it has read this Agreement and consents to the terms thereof,
and hereby confirms and agrees that, notwithstanding the effectiveness of this
Agreement, the obligations of each Guarantor under its applicable Guaranty shall
not be impaired or affected and the applicable Guaranty is, and shall continue
to be, in full force and effect and is hereby confirmed and ratified in all
respects. Each Guarantor further agrees that nothing in the Credit Agreement,
this Agreement or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendment to the Credit Agreement.

 

  10   Fourth Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY: PETCO ANIMAL SUPPLIES STORES, INC. By:  

/s/ Rodney Carter

Name:   Rodney Carter Title:   Senior Vice President and Chief
Financial Officer

 

  S-1   Fourth Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Alex Y. Kim

Name:

 

Alex Y. Kim

Title:

 

Vice President

 

  S-2   Fourth Amendment



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A. By:  

/s/ Matthew Koenig

Name:

 

Matthew Koenig

Title:

 

Senior Vice President

 

  S-3   Fourth Amendment



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Scott J. Bell

Name:

 

Scott J. Bell

Title:

 

Senior Vice President

 

  S-4   Fourth Amendment



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:  

/s/ L.D. Hart

Name:

 

L.D. Hart

Title:

 

Vice President

 

  S-5   Fourth Amendment



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:  

/s/ Jennifer Taliaferro

Name:

 

Jennifer Taliaferro

Title:

 

Relationship Manager

 

  S-6   Fourth Amendment



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Blake Seaton

Name:

 

Blake Seaton

Title:

 

Vice President

 

  S-7   Fourth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Stephen C. Price

Name:

 

Stephen C. Price

Title:

 

Senior Vice President

 

  S-8   Fourth Amendment



--------------------------------------------------------------------------------

GUARANTORS:     PETCO ANIMAL SUPPLIES, INC.,
a Delaware corporation      

By:

 

/s/ Rodney Carter

     

Name:

 

Rodney Carter

     

Title:

  Senior Vice President and Chief
Financial Officer

 

   

INTERNATIONAL PET SUPPLIES AND DISTRIBUTION, INC.,

a California corporation

     

By:

 

/s/ Rodney Carter

     

Name:

 

Rodney Carter

     

Title:

  Senior Vice President and Chief
Financial Officer

 

    PETCO SOUTHWEST, INC.,
a California corporation      

By:

 

/s/ Rodney Carter

     

Name:

 

Rodney Carter

     

Title:

  Senior Vice President and Chief
Financial Officer

 

    PETCO SOUTHWEST, L.P.,
a California limited partnership      

By:

 

PETCO ANIMAL SUPPLIES STORES, INC.

     

Its:

 

General Partner

     

By:   

 

/s/ Rodney Carter

     

Name:

 

Rodney Carter

     

Title:

  Senior Vice President and Chief
Financial Officer

 

  S-9   Fourth Amendment



--------------------------------------------------------------------------------

PET CONCEPTS INTERNATIONAL,

a California corporation

By:

 

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

 

Senior Vice President and Chief

 

Financial Officer

 

PM MANAGEMENT INCORPORATED,
a California corporation

By:

 

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

 

Senior Vice President and Chief

 

Financial Officer

 

E-PET SERVICES,

a California corporation

By:

 

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

 

Senior Vice President and Chief

 

Financial Officer

 

E-PET SERVICES, LLC,

a Virginia limited liability company

By:

 

E-PET SERVICES

Its:

 

Sole Member

By:

 

/s/ Rodney Carter

Name:

 

Rodney Carter

Title:

 

Senior Vice President and Chief

 

Financial Officer

 

  S-10   Fourth Amendment